         Case 2:20-cv-02334-WB Document 32 Filed 04/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AISHA S. HUNTER,                                        CIVIL ACTION
                 Plaintiff,

               v.

 TRUSTEES OF THE UNIVERSITY OF                           NO. 20-2334
 PENNSYLVANIA,
                Defendants.

                                        ORDER


       AND NOW, this 15th day of April, 2021, upon consideration of Defendant Trustees of

the University of Pennsylvania’s Motion for Summary Judgment (ECF 25), Plaintiff Aisha

Hunter’s response thereto (ECF 28), and Defendant’s reply (ECF 29), IT IS HEREBY

ORDERED that the Motion is GRANTED. The clerk shall enter judgment in favor of

Defendant and the case shall be marked as CLOSED.


                                                 BY THE COURT:

                                                 /S/Wendy Beetlestone, J.

                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
